UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-1458


DARDRIE ROZZELLE,

                Plaintiff - Appellant,

          v.

UNIVERSITY OF NORTH CAROLINA AT CHARLOTTE; BANITA        BROWN;
ALISON WALSH; MARIA DELGADILLO; ALLISON STEDMAN,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:15-cv-00050-MOC-DSC)


Submitted:   June 25, 2015                  Decided:   June 29, 2015


Before GREGORY, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dardrie Rozzelle, Appellant Pro Se. Melissa Lou Trippe, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Dardrie    Rozzelle      seeks   to   appeal   the   magistrate     judge’s

report recommending dismissal of her civil complaint.                 This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).            The order Rozzelle seeks

to appeal is neither a final order nor an appealable interlocutory

or collateral order.       Accordingly, we dismiss the appeal for lack

of jurisdiction.    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and    argument    would    not   aid   the   decisional

process.



                                                                       DISMISSED




                                       2